DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 11, 2021 has been entered.
Response to Arguments
Applicant's arguments filed March 11, 2021 have been fully considered but they are not persuasive. At the outset, the Examiner acknowledges Applicant’s amendment to independent claim 1.  Applicant has argued that reference to Salamone et al., do not meet the claim limitations because the references teaches a liquid dressing or bandage.  Applicant also argues that reference to Salamone et al., does not provide for detecting latent fingerprints (see Applicant’s arguments filed March 11, 2021).  The Examiner points to paragraph 0139 of Salamone et al., under the heading of Other Applications where the reference clearly states “The liquid adhesive coatings of this invention could also be used to detect latent fingerprint residues or other residues.”  Given this teaching, it is clear that Salamone et al., recognized that their compositions had other applications, and that one of those applications is detection of latent fingerprint residues.  As such, Applicant’s attempt to dismiss this teachings is unfounded as the reference places the taught compositions clearly within the realm of latent fingerprint detection.  .
Claim Objections
Claim 4 is objected to because of the following informalities:  claim 4 is dependent on cancelled claim 3.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, and 4-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salamone et al., (US 2007/0041935) as evidenced by Narang et al., (US 6,183,593), in view of Shimoda et al., (US 2015/0245790), and further in view of Sato et al., (US 4,806,380).
Regarding claims 1 and 4, Salamone et al., teach a composition comprising 2- cyanoacrylate (paragraphs 0009, 0070) and a silicone oil (paragraphs 0009, 0011, 0072). Salamone et al., teach the composition comprising silicone oil at 10% to 99.8% by weight, whereas 2-cyanoacrylate is at 0.1% to about 90% by weight. The Examiner contends that the weight percentages reads on the claimed 700 to 9000 parts by mass silicone oil based on 100 
Shimoda et al., teach a composition for detecting a latent fingerprint comprising methylcyanoacrylate (2-cyanoacrylate, Abstract) and a fluorescent dye wherein the dye is preferably an anthraquinone or naphthalimide based dye (paragraph 0049). Shimoda et al., teach that it is advantageous to utilize anthaquinoe or naphthalimide based dyes as a means of providing a latent fingerprint having excellent absorption properties in a visible light region (paragraph 0049). Shimoda et al., also teach that fluorescent dyes provide for clear latent finger prints on surfaces from which fingerprints are difficult to detect (paragraph 0010).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Salamone et al., to provide a composition having a fluorescent dye in order to visualize latent fingerprints on surfaces from which they are difficult to detect, and to provide a dye having excellent absorption properties in a visible light region as taught by Shimoda et al.  Salamone et al., in view of Shimoda et al., do not teach a composition having a viscosity ranging from 0.5 to 20 mPas.
Sato et al., teach a fingerprint developer comprising a 2-cyanoacrylate composition having a viscosity ranging from 2 to 100,000 cps, and preferably 2 to 10,000 cps (column 2 lines 47-51).  The Examiner notes that 1 cps is equal to 1 mPas, thus the viscosities taught by Sato et al., encompass the viscosities recited by the instant claims.  Sato et al., teach that it is advantageous to utilize 2-cyanoacrylate compositions at a low viscosity so as to not hinder generation of monomer vapor, and to control dripping (column 2 lines 47-50).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Salamone et al., in view of Shimoda et al., to form a composition 
Regarding claim 2, Salamone et al., teach hexamethyldixiloxane as the silicon oil (paragraph 0072).
Regarding claims 5 and 6, Salamone et al., teach the composition comprising stabilizers taught by reference to Narang et al, and incorporates the teachings of Narang et al., in its entirety. Reference to Narang et al., teach the stabilizers being hydroquinone, sulfuric acid, BF3 (column 10 lines 46-49, column 11 line 67 - column 12 line 11).
Regarding claims 7, 9, and 10, Salamone et al., teach the composition as a liquid (Abstract, paragraph 0068).
Regarding claim 8, Salamone et al., teach hexamethyldisiloxane as the silicone oil (paragraph 0072) which has a boiling point of 100°C.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAN A GERIDO whose telephone number is (571)270-3714.  The examiner can normally be reached on Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DWAN A GERIDO/Examiner, Art Unit 1797                                                                                                                                                                                                        
/BRIAN R GORDON/Primary Examiner, Art Unit 1798